       Case 5:19-cv-04022-HLT-KGG Document 14 Filed 06/06/19 Page 1 of 13




(Rev. 12/1/15)

                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

STEVEN DeHART,

                                 Plaintiff/Counter
                                 Defendant,

v.                                                         Case No. 19-4022-HLT-KGG

BOARD OF COUNTY COMMISSIONERS
OF RILEY COUNTY, KANSAS,

                                 Defendant/Counter Claimant.

                                     SCHEDULING ORDER

         On June 5, 2019, in accordance with Fed. R. Civ. P. 16, the undersigned U.S.

Magistrate Judge, conducted a scheduling conference in this case with the parties. 1

Plaintiff appeared through counsel, Stephen Douglas Lanterman. Defendant appeared

through counsel, David Copper and Lauren Laushman.

         After consultation with the parties, the court enters this scheduling order:

1.       Alternative Dispute Resolution (ADR).

         After discussing ADR during the scheduling conference, the court has determined

that settlement of this case potentially would be enhanced by use of early mediation.



        As used in this scheduling order, the term Aplaintiff@ includes plaintiffs as well as
         1

counterclaimants, cross-claimants, third-party plaintiffs, intervenors, and any other parties
who assert affirmative claims for relief. The term Adefendant@ includes defendants as well
as counterclaim defendants, cross-claim defendants, third-party defendants, and any other
parties who are defending against affirmative claims for relief.
O:\SchedOrders\19-4022so.docx
     Case 5:19-cv-04022-HLT-KGG Document 14 Filed 06/06/19 Page 2 of 13




Toward that end, plaintiff must submit a good-faith settlement proposal to defendant by

July 3, 2019. Defendant must make a good-faith counter-proposal by July 19, 2019.

By August 9, 2019, unless the parties have filed a Joint Mediation Notice stating the full

name, mailing address, and telephone number of the person whom they have selected to

serve as mediator, along with the firmly scheduled date, time, and place of mediation, each

party must submit a confidential settlement report by e-mail to the undersigned U.S.

Magistrate Judge (but not the presiding U.S. District Judge). These reports must briefly

set forth the parties= settlement efforts to date, current evaluations of the case, views con-

cerning future settlement negotiations, the overall prospects for settlement, and a specific

recommendation regarding mediation or any other ADR method. If the parties cannot

agree on a mediator and any party wishes the court to consider a particular mediator or

other ADR neutral, then up to three nominations may be provided in the confidential

settlement reports; such nominations must include a statement of the nominee=s

qualifications and billing rates, and confirmation that the nominee already has pre-cleared

all ethical and scheduling conflicts. These reports must not be filed with the Clerk=s

Office. Mediation is ordered. Absent further order of the court, mediation must be held

no later than September 13, 2019. An ADR report must be filed by defense counsel

within 14 days of any scheduled ADR process, using the form located on the court=s

website:

           http://ksd.uscourts.gov/wp-content/uploads/2015/10/adrreportrev20141.pdf

2.     Discovery.

                                              2
     Case 5:19-cv-04022-HLT-KGG Document 14 Filed 06/06/19 Page 3 of 13




       a.     The parties already have served their initial disclosures with regard to

witnesses, exhibits, damage computations, and any applicable insurance coverage, as

required by Fed. R. Civ. P. 26(a)(1). In order to facilitate settlement negotiations and to

avoid unnecessary expense, the parties have agreed that, without any need for formal

requests for production, copies of the various documents described in the parties’

respective Rule 26(a)(1) disclosures shall be exchanged or made available for inspection

and copying by June 21, 2019. Supplementations of those disclosures under Fed. R. Civ.

P. 26(e) must be served at such times and under such circumstances as required by that

rule. In addition, such supplemental disclosures must be served in any event 40 days

before the deadline for completion of all discovery. The supplemental disclosures served

40 days before the deadline for completion of all discovery must identify all witnesses and

exhibits that probably or even might be used at trial. The opposing party and counsel

should be placed in a realistic position to make judgments about whether to take a particular

deposition or pursue follow-up Awritten@ discovery before the time allowed for discovery

expires. Should anything be included in the final disclosures under Fed. R. Civ. P.

26(a)(3) that has not previously appeared in the initial Rule 26(a)(1) disclosures or a timely

Rule 26(e) supplement thereto, the witness or exhibit probably will be excluded from

offering any testimony under Fed. R. Civ. P. 37(c)(1).

       b.     All discovery in this case must be commenced or served in time to be

completed by October 11, 2019. Under recent amendments to the Federal Rules of Civil

Procedure, the court respectfully reminds the parties and counsel that they are entitled to

                                              3
     Case 5:19-cv-04022-HLT-KGG Document 14 Filed 06/06/19 Page 4 of 13




obtain pretrial discovery regarding any nonprivileged matter provided it’s (a) relevant to a

party’s claim or defense, AND (b) proportional to the needs of this case. Under Fed. R.

Civ. P. 26(b)(1), whether any particular discovery request is proportional is to be

determined by considering, to the extent they apply, the following six factors: (1) the

importance of the issues at stake in the action, (2) the amount in controversy, (3) the parties’

relative access to relevant information, (4) the parties’ resources, (5) the importance of the

discovery in resolving the issues, and (6) whether the burden or expense of the proposed

discovery outweighs its likely benefit.

       c.     If expert testimony is used in this case, disclosures required by Fed. R. Civ.

P. 26(a)(2), including reports from retained experts, must be served by plaintiff by July 26,

2019, and by defendant by August 23, 2019; disclosures and reports by any rebuttal experts

must be served by September 13, 2019. The parties must serve any objections to such

disclosures (other than objections pursuant to Fed. R. Evid. 702-705, Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), Kumho Tire Co. v. Carmichael, 526 U.S.

137 (1999), or similar case law), within 14 days after service of the disclosures. These

objections should be confined to technical objections related to the sufficiency of the

written expert disclosures (e.g., whether all of the information required by Rule 26(a)(2)(B)

has been provided) and need not extend to the admissibility of the expert=s proposed

testimony.   If such technical objections are served, counsel must confer or make a

reasonable effort to confer consistent with D. Kan. Rule 37.2 before filing any motion

based on those objections.

                                               4
     Case 5:19-cv-04022-HLT-KGG Document 14 Filed 06/06/19 Page 5 of 13




       d.     The parties agree that physical or mental examinations pursuant Fed. R. Civ.

P. 35 are not appropriate in this case.

       e.     The court considered / resolved the following discovery problem(s) raised by

one or more of the parties: None.

       f.     Consistent with the parties= agreements as set forth in their planning

conference report, electronically stored information (ESI) in this case will be handled as

follows: All information produced by either party shall initially be produced in paper

form or .pdf. In the event either party wishes to discover ESI associated with a paper

document, the party will notify the other party in writing and identify the nature of ESI it

is seeking and the format and media in which it would like the ESI produced. The parties

will then confer in good faith regarding the availability of the requested ESI and any

expenses associated with the production of such information. If a party believes there is

ESI that is relevant that has not been produced, the parties will confer in good faith

regarding the existence of such information and the expenses associated with confirming

the existence or nonexistence of such information.

       g.     Consistent with the parties= agreements as set forth in their planning

conference report, claims of privilege or of protection as trial-preparation material asserted

after production will be handled as follows:

       The production of privileged or work-product protected documents, ESI or
       information, whether inadvertently or otherwise, is not a waiver of the privilege or
       protection from discovery in this case or in any other federal or state proceeding.
       This stipulated order shall be interpreted to provide the maximum protection
       allowed by Federal Rule of Evidence 502(d).

                                               5
     Case 5:19-cv-04022-HLT-KGG Document 14 Filed 06/06/19 Page 6 of 13




       Upon request of the party who inadvertently produced the documents, ESI or
       information, the opposing party must return, destroy, or otherwise not use the
       information in any such way.

       If a party receives privileged or protected documents, ESI or information, known
       or suspected to be privileged or protected, that party shall not use or disclose any
       such documents, ESI or information, and must notify their opponent in a timely
       manner.

       Nothing herein is intended to or shall serve to limit a party’s right to conduct a
       review of documents, ESI or information (including metadata) for relevance,
       responsiveness and/or segregation of privileged and/or protected information
       before production.

       h.      To encourage cooperation, efficiency, and economy in discovery, and also to

limit discovery disputes, the court adopts as its order the following procedures agreed to

by parties and counsel in this case [e.g., the Susman pretrial [trial] agreements, available at

http://www.trialbyagreement.com]:

            1) Disputes to be first handled with a phone call or e-mail between lead counsel;

            2) Parties will attempt to coordinate the scheduling of depositions in a location
               and at a time most convenient for the parties to minimize unnecessary time
               and expense;

            3) Parties will discuss the sequential ordering of exhibits to minimize confusion

            4) Papers will be served by e-mail on all counsel.

       i.      No party may serve more than 30 interrogatories, including all discrete

subparts, on any other party.

       j.      No more than 8 depositions may be taken by plaintiff, and no more than 8

depositions may be taken by defendant. Each deposition must be limited to 4 hours

except for the deposition(s) of Plaintiff, Ron Wells, Monty Bissel and Clancy Holeman

                                              6
     Case 5:19-cv-04022-HLT-KGG Document 14 Filed 06/06/19 Page 7 of 13




which must be limited to 8 hours. All depositions must be governed by the written

guidelines that are available on the court=s website:

 http://www.ksd.uscourts.gov/wp-content/uploads/2015/10/depoguidelines.pdf

       k.     The parties do consent to electronic service of disclosures and discovery

requests and responses. See Fed. R. Civ. P. 5(b) and D. Kan. Rules 5.4.2 and 26.3.

       l.     The expense and delay often associated with civil litigation can be

dramatically reduced if the parties and counsel conduct discovery in the Ajust, speedy, and

inexpensive@ manner mandated by Fed. R. Civ. P. 1.             Accordingly, the parties are

respectfully reminded that this court plans to strictly enforce the certification requirements

of Fed. R. Civ. P. 26(g). Among other things, Rule 26(g)(1) provides that, by signing a

discovery request, response, or objection, it=s certified as (i) consistent with the applicable

rules and warranted by existing law or by a nonfrivolous argument for extending,

modifying, or reversing existing law, or for establishing new law; (ii) not interposed for

any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase

the cost of litigation; and (iii) neither unreasonable nor unduly burdensome or expensive,

considering the needs of the case, prior discovery in the case, the amount in controversy,

and the importance of the issues at stake in the action. If a certification violates these

restrictions without substantial justification, under Rule 26(g)(3), the court must impose an

appropriate sanction on the responsible attorney or party, or both; the sanction may include

an order to pay the reasonable expenses, including attorney fees, caused by the violation.

Therefore, before the parties and counsel serve any discovery requests, responses, or

                                              7
        Case 5:19-cv-04022-HLT-KGG Document 14 Filed 06/06/19 Page 8 of 13




objections in this case, lest they incur sanctions later, the court strongly suggests that they

carefully review the excellent discussion of Rule 26(g) found in Mancia v. Mayflower

Textile Servs. Co., 253 F.R.D. 354 (D. Md. 2008).

3.       Motions.

         a.   The parties have stipulated that no motions to dismiss will be filed in this

case.

         b.   Any motion for leave to join additional parties or to otherwise amend the

pleadings must be filed by July 26, 2019.

         c.   All other potentially dispositive motions (e.g., motions for summary

judgment), must be filed by November 15, 2019. The court plans to decide dispositive

motions, to the extent they are timely filed and briefed without any extensions,

approximately 60 days before trial.

         d.   Compliance with Fed. R. Civ. P. 56 and D. Kan. Rule 56.1 is mandatory, i.e.,

summary-judgment briefs that fail to comply with these rules may be rejected, resulting in

summary denial of a motion or consideration of a properly supported motion as

uncontested. Further, the court strongly encourages the parties to explore submission of

motions on stipulated facts and agreement resolving legal issues that are not subject to a

good-faith dispute.     The parties should follow the summary-judgment guidelines

available on the court=s website:   http://ksd.uscourts.gov/wp-

content/uploads/2015/10/Summary-Judgment-Guidelines.pdf




                                              8
     Case 5:19-cv-04022-HLT-KGG Document 14 Filed 06/06/19 Page 9 of 13




      e.      All motions to exclude testimony of expert witnesses pursuant to Fed. R.

Evid. 702-705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),

Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), or similar case law, must be filed by

November 15, 2019.

      f.      If issues remain unresolved after the parties have complied with the Ameet

and confer@ requirements applicable to discovery-related motions under Fed. R. Civ. P.

37(a)(1) and D. Kan. Rule 37.2, the parties and counsel are strongly encouraged to consider

arranging a telephone conference with the undersigned magistrate judge before filing such

a motion. But such a conference is not mandatory.

      g.     Any motion to compel discovery in compliance with D. Kan. Rules 7.1 and

37.2 must be filed and served within 30 days of the default or service of the response,

answer, or objection that is the subject of the motion, unless the time for filing such a

motion is extended for good cause shown. Otherwise, the objection to the default,

response, answer, or objection is waived. See D. Kan. Rule 37.1(b).

      h.     To avoid the filing of unnecessary motions, the court encourages the parties

to utilize stipulations regarding discovery procedures. However, this does not apply to

extensions of time that interfere with the deadlines to complete all discovery, for the

briefing or hearing of a motion, or for trial. See Fed. R. Civ. P. 29; D. Kan. Rule 6.1(a).

Nor does this apply to modifying the requirements of Fed. R. Civ. P. 26(a)(2) concerning

experts= reports. See D. Kan. Rule 26.4(c).



                                              9
     Case 5:19-cv-04022-HLT-KGG Document 14 Filed 06/06/19 Page 10 of 13




        i.    The arguments and authorities section of briefs or memoranda submitted

must not exceed 30 pages, absent an order of the court.

4.      Pretrial Conference, Trial, and Other Matters.

        a.    The parties agree that principles of comparative fault do not apply to this

case.

        b.    Pursuant to Fed. R. Civ. P. 16(e), a pretrial conference is scheduled for

October 22, 2019 at 10:00 a.m.; this pretrial conference may be conducted by telephone

if the judge determines that the proposed pretrial order is in the appropriate format and that

there are no other problems requiring counsel to appear in person.         Unless otherwise

notified, the undersigned U.S. Magistrate Judge will conduct the conference. No later

than October 15, 2019, defense counsel must submit the parties= proposed pretrial order

(formatted in Word or WordPerfect) as an attachment to an e-mail sent to

ksd_gale_chambers@ksd.uscourts.gov. The proposed pretrial order must not be filed

with the Clerk=s Office. It must be in the form available on the court=s website:

               http://ksd.uscourts.gov/index.php/forms/?open=CivilForms

The parties must affix their signatures to the proposed pretrial order according to the

procedures governing multiple signatures set forth in paragraphs II(C) of the

Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.

        c.    The parties expect the jury trial of this case to take approximately seven trial

days. This case will be tried in Topeka, Kansas. This case is set for trial on the court=s

                                             10
     Case 5:19-cv-04022-HLT-KGG Document 14 Filed 06/06/19 Page 11 of 13




docket beginning on July 20, 2020 at 9:30 a.m. Unless otherwise ordered, this is not a

Aspecial@ or ANo. 1@ trial setting. Therefore, during the month preceding the trial docket

setting, counsel should stay in contact with the trial judge=s courtroom deputy to determine

the day of the docket on which trial of the case actually will begin. The trial setting may

be changed only by order of the judge presiding over the trial. The parties and counsel

are advised that any future request for extension of deadlines that includes a request to

extend the dispositive motion deadline will likely result in a new (i.e., later) trial date.

       d.     The parties are not prepared to consent to trial by a U.S. Magistrate Judge at

this time, or as a backup if the assigned U.S. District Judge determines that his or her

schedule is unable to accommodate the scheduled trial date.

       e.     This court, like the Kansas Supreme Court, has formally adopted the Kansas

Bar Association=s Pillars of Professionalism (2012) as aspirational goals to guide lawyers

in their pursuit of civility, professionalism, and service to the public.          Counsel are

expected to familiarize themselves with the Pillars of Professionalism and conduct

themselves accordingly when litigating cases in this court. The Pillars of Professionalism

are available on this court’s website:      http://ksd.uscourts.gov/wp-

content/uploads/2018/01/2-15-13-Pillars-of-Professionalism.pdf

This scheduling order will not be modified except by leave of court upon a showing of

good cause.

       IT IS SO ORDERED.

       Dated June 6, 2019, at Wichita, Kansas.

                                              11
Case 5:19-cv-04022-HLT-KGG Document 14 Filed 06/06/19 Page 12 of 13




                              S/ KENNETH G. GALE
                              KENNETH G. GALE
                              U.S. Magistrate Judge




                                12
    Case 5:19-cv-04022-HLT-KGG Document 14 Filed 06/06/19 Page 13 of 13




SUMMARY OF DEADLINES AND SETTINGS
                                 Event                                  Deadline/Setting
Plaintiff=s settlement proposal                                         7/3/2019

Defendant=s settlement counter-proposal                                 7/19/2019

Jointly filed mediation notice, or confidential settlement reports to   8/9/2019
magistrate judge
Mediation completed                                                     9/13/2019

Initial disclosures available for inspection/copying                    6/21/2019

All discovery completed                                                 10/11/2019

Experts disclosed by plaintiff                                          7/26/2019

Experts disclosed by defendant                                          8/23/2019

Rebuttal experts disclosed                                              9/13/2019

Physical and mental examinations                                        n/a

Jointly proposed protective order submitted to court                    Order filed Doc. 13

Motion and brief in support of proposed protective order (only if
parties disagree about need for and/or scope of order)
Motions to dismiss                                                      n/a

Motions to amend                                                        7/26/2019

All other potentially dispositive motions (e.g., summary judgment)      11/15/2019
and motions challenging admissibility of expert testimony
Comparative fault identification                                        n/a

Status conference

Proposed pretrial order due                                             10/15/2019

Pretrial conference                                                     10/22/2019 at 10:00 a.m.

Trial                                                                   7/20/2020 at 9:30 a.m.




                                                       13
